Citation Nr: 0103662	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  94-28 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Veteran represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
November 1973.  His claim comes before the Board of Veterans' 
Appeals (Board of BVA) on appeal from a November 1993 rating 
decision, in which the Department of Veterans Affairs (VA) 
Regional Office in Togus, Maine (RO), denied the veteran 
entitlement to service connection for back and leg pain.  The 
Board affirmed this denial in May 1998.

The veteran appealed the Board's May 1998 decision to the 
United States Court of Appeals for Veterans Claims (then 
known as the United States Court of Veterans Appeals) (the 
Court).  In November 1998, based on a Joint Motion For Remand 
To The BVA And To Stay Further Proceedings (Joint Motion), 
the Court issued an ORDER vacating and remanding the Board's 
decision.  Following this, additional evidence was received 
without a waiver of RO review.  In accordance with 
instructions outlined in the Joint Motion, and to permit RO 
review of the additional evidence, the Board remanded the 
veteran's claim to the RO for additional action in August 
1999.


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for a back disability in May 1989.

2.  The RO notified the veteran of the May 1989 decision and 
advised him of his appellate rights by letter dated the same 
month, but the veteran did not submit a notice of 
disagreement with the RO's decision.

3.  The evidence associated with the claims file subsequent 
to the RO's May 1989 denial bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and by itself and in connection 
with evidence previously assembled is so significant that it 
must be considered to decide fairly the merits of the claim.

4.  The veteran's current back disability is not shown to be 
related to his in-service low back strain. 


CONCLUSIONS OF LAW

1.  The RO's May 1989 decision denying entitlement to service 
connection for back and leg pain is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a back 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (2000).

3.  A back disability was not incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000), as amended 
by Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a back 
disability.  The Board acknowledges that the RO, in a 
supplemental statement of the case dated August 2000, 
reopened the veteran's claim and has since characterized the 
issue on appeal as entitlement to service connection for disk 
herniation at L4-5, status post diskectomy.  However, the 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue that the Board is required 
to address on appeal despite the RO's August 2000 action.  
Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  
The Board has thus recharacterized the issue on appeal as 
previously noted.

The RO denied the veteran service connection for back and leg 
pain in May 1989 on the bases that: (1) Although the veteran 
was treated for a lumbar strain in service, this strain was 
acute and transitory; (2) Since separation examination, no 
back findings have been noted.  In denying the veteran's 
claim, the RO considered the veteran's service medical 
records, written statements, a March 1989 VA examination 
report and April 1989 VA x-ray reports.  The RO notified the 
veteran of the May 1989 decision and advised him of his 
appellate rights by letter dated the same month.  

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the result of an RO's decision in order to initiate an appeal 
of the determination.  38 U.S.C.A. § 7105(a), (b)(1) (West 
1991). If no NOD is filed within the prescribed period, the 
decision becomes final.  38 U.S.C.A. § 7105(c).  The veteran 
in this case did not file an NOD with the RO's May 1989 
decision; therefore, the decision is final. 

New and material evidence must be submitted to reopen a 
previously and finally denied claim.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  "New and material evidence" is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim.  38 C.F.R. § 3.156(a) 
(2000); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  New evidence submitted to reopen a claim will be 
presumed credible solely for the purpose of determining 
whether the claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).


In 1999, the Court developed an analysis to be followed when 
deciding a claim to reopen.  Elkins v. West, 12 Vet. App. 
209, 218-19 (1999) (en banc) (holding that the adjudicator 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a), and if so, 
reopen the disallowed claim and then decide whether the claim 
is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a)); see also Winters v. West, 12 Vet. App. 203, 206-
207 (1999) (en banc) (holding that if the adjudicator finds 
the claim well grounded, he or she must ensure that the VA 
has fulfilled its duty to assist the veteran in developing 
his claim and then adjudicate the merits of that claim) 
overruled on other grounds sub nom. Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000).  

Due to a bill that was recently passed, however, the 
adjudicator may no longer analyze claims to reopen in the 
manner developed by the Court in 1999.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (to be codified at 38 U.S.C.A. §§ 5100-5107, 
5126).  Rather, after the adjudicator finds that new and 
material evidence has been submitted and reopens the claim, 
he or she need not determine whether the claim is well 
grounded.  Instead, the adjudicator must determine whether 
the VA has fulfilled its duty to assist the veteran in 
developing his claim, and if so, decide the merits of that 
claim.  

The pertinent evidence that has been associated with the 
veteran's claim since the RO's May 1989 decision includes: 
(1) service personnel records; (2) private treatment records 
dated from 1974 to 1978; (3) a January 1986 Neuromuscular 
Electrodiagnostic Report; (4) a copy of an August 1987 
decision of the Social Security Administration (SSA); (5) 
letters from Patrick J. Murray, M.D., to another physician, 
dated from January 1992 to November 1992; (6) a December 1993 
letter from the Executive Director of the Maine Osteopathic 
Association to the veteran; (7) the veteran's hearing 
testimony presented in May 1994; (8) February 1996, March 
1996, and August 2000 VA examination reports; (9) reports of 
orthopedic examinations conducted in March 1999 and May 1999 
by Frank A. Graf, M.D.; and 
(10) written statements of the veteran and his 
representative.

This evidence is neither cumulative nor redundant of evidence 
previously submitted to agency decisionmakers.  Therefore, 
the Board finds that it is new.  The Board also finds that 
the evidence is material because it bears directly and 
substantially upon the specific matter under consideration, 
and by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim.  The Board bases this 
finding on the fact that the new evidence, in particular, all 
of the medical evidence dated from 1974, now documents one of 
the bases of the RO's May 1989 denial, specifically, the 
finding that no back findings have been noted since the 
veteran's separation examination.  The additional evidence 
contains post-service back findings.  In fact, it indicates 
that the veteran began reporting and receiving treatment for 
back complaints in March 1974, approximately four months 
after his discharge, and continues to complain of and receive 
treatment for back complaints. 

Having determined that new and material evidence has been 
submitted, the Board reopens the veteran's claim of 
entitlement to service connection for a back disability.  The 
Board must now determine whether the RO has satisfied its 
duty to assist the veteran in developing the facts relevant 
to his claim. 

As previously indicated, during the pendency of this appeal, 
a bill was passed that eliminates the need for a claimant to 
submit a well-grounded claim.  This bill also amplifies the 
VA's duty to assist a claimant in the development of his 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000).  Although the RO has 
not developed or considered the veteran's claim pursuant to 
the new legislation, the Board believes that the RO has taken 
action that is consistent with due process mandates and the 
requirements of the Veterans Claims Assistance Act of 2000.  
Therefore, the Board's decision to proceed to an adjudication 
on the merits does not prejudice the veteran in the 
disposition of his claim for service connection for a back 
disability.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

For instance, in its May 1994 statement of the case and 
February 1995, August 1995, August 1996 and August 2000 
supplemental statements of the case, the RO: 
(1) notified the veteran of all regulations pertinent to 
service connection claims, including those relating to well-
groundedness; (2) informed him that it had denied his claim 
for service connection for a back disability either because 
the veteran had not submitted competent medical evidence 
linking his back disability to service (evidence that was 
previously required to well ground a claim and that is still 
required to grant a claim on the merits) or because the 
favorable medical opinion that was submitted was based solely 
on the veteran's reported history and was outweighed by an 
unfavorable medical opinion of record; (3) and provided the 
veteran and his representative an opportunity to present 
argument on this matter.  The veteran and his representative 
took advantage of this opportunity by subsequently submitting 
written statements and presenting testimony at an August 1994 
hearing before a Hearing Officer at the RO.  

In addition, the RO has made reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  On multiple occasions from 1989 to 1995, the RO wrote 
the veteran letters requesting his assistance in obtaining 
records in support of his claim.  After the veteran provided 
such assistance, the RO obtained and associated with the 
claims file all available treatment records identified by the 
veteran.  In one case, identified records were found to be 
unavailable.  This occurred after the veteran claimed that he 
sought treatment for his back in the mid-1970s from R. 
Freeman Smith, D.O.  The veteran requested records of this 
treatment, but in December 1993, an Executive Director of the 
Maine Osteopathic Association informed the veteran by letter 
that the records of this treatment had been destroyed 
following Dr. Smith's death.  Neither the veteran nor his 
representative has indicated that there is any other lay or 
medical evidence that needs to be obtained and associated 
with the claims file.  

Inasmuch as the RO satisfied its duty to assist the veteran 
in developing the facts relevant to his claim, the Board must 
now decide whether the veteran is entitled to service 
connection for a back disability.  Service connection may be 
granted for disability resulting from injury or disease 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  Service 
connection may be presumed if it is shown that the veteran 
served continuously for 90 days or more during a period of 
war or during peacetime after December 31, 1946, and 
arthritis became manifest to a degree of 10 percent within 
one year from the date of discharge, and there is no evidence 
of record establishing otherwise.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2000).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The veteran served on active duty from September 1969 to 
November 1973.  His service medical records confirm that he 
received back treatment in service.  During his April 1969 
pre-enlistment examination, the veteran did not report, and 
the examining physician did not note, any back abnormalities.  
In July 1971, the veteran injured his low back when he was 
lifting a footlocker.  This injury, which was initially 
diagnosed as a low back strain with significant psychosomatic 
overlay, necessitated a four-day hospitalization for bedrest 
and the use of muscle relaxants.  While the veteran was 
hospitalized, a back examination was reported to be normal 
except for some muscle spasms.  By discharge, he was shown to 
have improved markedly and was considered ready for duty.  He 
was described as asymptomatic and no medication was 
prescribed.  The final diagnosis was lumbar back strain.  The 
veteran received no additional treatment for his back while 
serving on active duty.  On separation examination in October 
1973, he did not report, and the examining physician did not 
note, any back abnormalities.  Clinical evaluation was 
reported to be normal.

The veteran claims that after the in-service injury, his 
ability to bend, stoop and lift became limited.  According to 
VA and private medical records dated after his discharge from 
service, the veteran sustained additional back injuries 
following service, including while employed with various 
companies, and these injuries affected his ability to 
function.  

In March 1974, the veteran began working at a paper mill.  In 
a written statement dated June 1974, the veteran described 
the first documented post-service work-related injury.  He 
noted that he "started to get a lame back as soon as [he] 
reported to work" that day as a rewinder.  He indicated that 
he had not slipped, tripped or fallen prior thereto.  He did 
relate having a back strain in service.  Later that month, he 
prepared another written statement, in which he indicated 
that four days after the first injury, he felt a pain in his 
right rib area while he was removing a shaft on a rewinder 
and subsequently experienced swelling in his right hand. 

In November 1974, February 1975, January 1976, and January 
1977, the veteran presented to his company's physician with 
back complaints.  During the first visit, the physician noted 
"no hx. of injury," and provided the veteran with a medical 
pass to go home.  During the second and third visits, 
respectively, the veteran reported back pain secondary to a 
work-related task and to snowmobiling.  

In April 1978, the veteran injured his back again after using 
a picaroon at work.  
X-rays revealed minimal scoliosis and well-maintained 
interspaces.  There was no evidence of fracture or 
subluxation.  An examining physician diagnosed back strain 
and indicated that the veteran would be available for light 
work in a week.  A May 1978 Medical Report and a May 1978 
Return to Work Permit, however, indicated that the veteran 
was out of work for over one month as a result of this 
injury.  Shortly thereafter, in June 1978, he injured his 
back again when lifting the head of a shaft. 

In January 1985, while working at International Paper 
Company, the veteran suffered another back injury after he 
bent over to change a filter at work.  This injury caused him 
to develop back pain that extended into the right leg, right 
leg numbness, and a lack of bowel and bladder control.  These 
symptoms persisted, eventually necessitating visits to a 
chiropractor and a neurosurgeon.  In January 1986, a 
Neuromuscular Electrodiagnostic Report confirmed probable 
right-sided L5 radiculopathy.  In February 1986, the veteran 
was hospitalized for a L4-L5 diskectomy.  Following this 
procedure, the veteran's right leg pain and bowel problems 
somewhat improved.

The evidence conflicts regarding the veteran's back status 
following the 1986 procedure.  According to letters from Dr. 
Murray, dated 1992, after the veteran had the diskectomy in 
1986, he did very well.  He returned to truck driving and was 
asymptomatic until 1991, when he slipped on ice and wrenched 
his back.  According to VA examination reports dated March 
1996 and August 2000, however, the veteran never returned to 
work after the 1986 diskectomy.  Rather, he filed for, and 
was awarded, Workers' Compensation benefits for four years 
and disability benefits from the Social Security 
Administration.

On VA examination in March 1989, the veteran was shown to 
have some back symptoms.  X-rays revealed some scoliosis and 
slight narrowing at the L5-S1 interspace, and the VA examiner 
diagnosed a history of a herniated disc, probably at L4-L5, 
with residual right foot and ankle weakness, various sensory 
changes and continuing pain.  According to Dr. Murray, an 
electromyography, Magnetic Resonance Imaging reports 
performed from 1987 to 1991, and x-rays and a CT scan 
performed in 1991 did not support any neurogenic abnormality 
and failed to establish that the veteran had significant 
interspinal pathology causing his symptoms.

As previously noted, the veteran allegedly slipped on ice and 
reinjured his back in January 1991.  This injury necessitated 
hospitalization.  In January 1992, August 1992 and November 
1992, the veteran saw Dr. Murray for intermittent back pain 
and right leg pain, numbness in the right foot and toe and 
both legs, a right foot drop (reported to date back to 1985), 
weakness, and abnormal range of motion of the back.  During 
the January 1992 visit, Dr. Murray diagnosed low back pain 
with functional overlay.  

In March 1996 and August 2000, the veteran underwent VA spine 
examinations, during which the existence of a back disability 
was confirmed.  In March 1999 and May 1999, the veteran had 
his back evaluated by a private physician, Frank A. Graf, 
M.D., who also confirmed the existence of a back disability.

Post-service medical evidence of record clearly confirms that 
the veteran currently has a back disability.  The question 
remains whether this back disability is related to the 
veteran's period of active service, specifically, the 1971 
in-service injury, to the post-service back injuries, or to 
any other post-service event.  In written statements 
submitted during the pendency of this appeal and during a 
hearing held before a Hearing Officer at the RO in August 
1994, the veteran acknowledged that he injured his back on 
multiple occasions after his discharge from service.  
However, he asserted that these post-service back injuries 
aggravated residuals of his initial, 1971 in-service back 
injury and caused him to develop a more severe back 
disability.  At present, the record includes medical opinions 
addressing the etiology of the veteran's current back 
disability.

As previously noted, the veteran had his back evaluated by 
multiple VA and private physicians prior to 1996, but none of 
these physicians discussed the etiology of the veteran's back 
disability.  In March 1996, during a VA spine examination, a 
VA examiner endeavored to discuss the etiology of the 
veteran's back disability, but his opinion is unclear.  It 
appears to rule out a relationship between the veteran's 
current back disability and his period of active service, but 
because it is less than definitive, the Board cannot rely 
upon it in deciding the veteran's claim.  In his March 1996 
opinion, the VA examiner indicated that, by the veteran's 
description, the veteran had a herniated nucleus pulposus and 
residuals of a L4-L5 diskectomy.  He then noted that the 
veteran had an episode of lumbosacral strain in 1971, not a 
herniated nucleus pulposus.  He concluded that it would be 
helpful for the Board to review the veteran's service medical 
records, which were not available for review in conjunction 
with the VA spine examination.

In March 1999 and May 1999, the veteran's representative 
arranged for the veteran to see Dr. Graf for an independent 
medical opinion.  During these visits, the veteran provided 
Dr. Graf with an extensive medical history, which included 
the veteran's 1971 in-service back injury, osteopathic 
treatment from 1973 to 1985 by Dr. Smith, the 1985 work 
injury, and the 1986 back surgery.  The veteran explained to 
Dr. Graf that, prior to the 1986 surgery, he had a loss of 
bladder control with dribbling, bowel incontinence, a loss of 
motor control of the right ankle and a foot drop.  He also 
explained that, subsequent to the surgery, his bowel problems 
were relieved, but all of his other symptoms persisted.  
During the first visit in March 1993, based on the veteran's 
history and findings of a physical examination, x-rays and 
Magnetic Resonance Imaging, Dr. Graf diagnosed "L4-5 level 
intervertebral disc injury, service connected, 1971, with 
subsequent development of intervertebral disc herniation, 
bilateral lower extremity radiculopathy, right greater than 
left; bladder and bowel dysfunction; sexual dysfunction."  
During the second visit in May 1993, and again, based on the 
veteran's history and findings of a physical examination, x-
rays and Magnetic Resonance Imaging, Dr. Graf concluded that 
the veteran's "current condition is present by reason of 
service connected injury to his thoracolumbar spine occurring 
in 1971 while on active duty as an E-3 ambulance driver."  
He did not provide the rationale on which he based his 
conclusion.

Dr. Graf's opinion conflicts with that of a VA examiner 
rendered in August 2000, during a VA examination.  On this 
date, the history prepared by the VA examiner was based on a 
review of the entire file, including service and post-service 
medical records, and the veteran's written statements and 
testimony.  It included not only the veteran's 1971 in-
service back injury, 1985 work injury and 1986 back surgery, 
but the multiple back injuries documented from 1974 to 1978.  
Based on a thorough review of the claims file, the veteran's 
reported history, and findings of a physical examination, the 
VA examiner diagnosed "Prior disk herniation at L4-5 level 
with subsequent diskectomy in 1986.  The veteran is left with 
multiple symptoms that are difficult to explain by physical 
examination and recent MRI scanning."  He concluded that the 
veteran's "current low back trouble and subsequent surgery 
are not related to his single episode of low back strain 
while in the service."  He based this conclusion on the 
following findings: (1) The veteran had one episode of low 
back strain while in the service in 1971, and this episode 
did not involve leg, bowel or bladder symptoms; (2) He did 
not have disk disease in service; (3) X-rays conducted in 
1978 did not show intervertebral disk space narrowing; (4) 
The most striking back complaints arose in 1985, when the 
veteran reported severe low back pain with burning into the 
right leg, partial bowel and bladder incontinence, and right 
leg numbness; (5) The symptoms reported in 1985 led to the 
veteran's low back surgery; (6) The symptoms reported in 1985 
were not present in 1971; (7) There was a 14-year hiatus 
between the symptoms reported in 1971 and the symptoms 
reported in 1985; and (8) The veteran had several work-
related strains to the low back in the mid- to late 1970s.  

The Board places greater weight on the VA examiner's August 
2000 opinion because it is based on a complete review of the 
record, including service medical records (which the March 
1996 VA examiner indicated would be helpful to review) and 
post-service medical records dated from 1974 to 1978, and is 
well supported with rationale.  Dr. Graf's opinion, on the 
other hand, is based solely on an incomplete history reported 
by the veteran and is not supported by rationale.  When Dr. 
Graf offered his opinion, he had not reviewed the service 
medical records or the records showing multiple back injuries 
from 1974 to 1978.  As the VA examiner indicated in August 
2000, if prior outside independent examiners had access to 
the veteran's service medical records, they might well arrive 
at the same conclusion at which he arrived, that is, that the 
veteran's current back disability is not related to the 1971 
in-service back strain.    

The sole medical opinion of record that is based on a 
complete review of the claims file and is supported with 
rationale establishes that the veteran's current back 
disability is not related to his in-service low back strain.  
Based on this opinion and the medical evidence upon which it 
is based, the Board finds that the veteran's back disability 
was not incurred in service.  Service connection may not, 
therefore, be granted under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(b).  Service connection also may not be granted under 
38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309, because 
there is no evidence of record establishing that the veteran 
manifested arthritis to a compensable degree within one year 
of his discharge from service.  

The Board finds that evidence in this case is not in relative 
equipoise, but rather that the preponderance of the evidence 
is against the veteran's claim.  In arriving at this 
conclusion the Board carefully considered the opinion of  Dr. 
Graf, but found it to be of less weight and probative value 
than the VA examiner's August 2000 opinion and the evidence 
upon which it was predicated.  In reaching this conclusion, 
the Board acknowledges that, under 38 U.S.C.A. § 5107(b) 
(West 2000), all doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue.  
Because the preponderance of the evidence is against the 
appellant's present claim, however, that doctrine is not for 
application in this case.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  The veteran's claim is denied.


ORDER

Entitlement to service connection for a back disability is 
denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

